SUPERIOR COURT
                                        OF THE
                              STATE OF DELAWARE
PAUL R. WALLACE                                                      LEONARD L. WILLIAMS JUSTICE CENTER
     JUDGE                                                               500 N. KING STREET, SUITE 10400
                                                                          WILMINGTON, DELAWARE 19801
                                                                                 (302) 255-0660



                            Submitted: February 24, 2022
                              Decided: March 8, 2022
                       Withdrawn and Reissued: March 9, 2022

Mr. Jerome B. Reed
SBI# 318410
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

       RE:      State v. Jerome B. Reed
                I.D. No. 0101023931
                Request to Proceed Pro Se and
                for Certificate of Eligibility under 11 Del. C. § 4214(f)

Dear Mr. Reed:

        The Court has reviewed: (1) your recent request to proceed pro se under
Del. Super. Ct. Spec. R. 2017-1(b) and (c) and accompanying pro se request for a
certificate of eligibility;1 (2) the record in your case; and (3) the applicable law and
Court rules.

      You are serving a habitual criminal sentence for each of four of your felony
convictions in this case—Robbery First Degree (IS01-02-0121), Kidnapping
Second Degree (IS01-02-0122), Burglary Second Degree (IS01-02-0125) and
Burglary Second Degree (IS01-02-0547).2 The State had moved to have your
habitual criminal status applied to each of those four violent felony convictions.3
1
    D.I. 278.
2
    Corrected Sentencing Order, State v. Jerome B. Reed, ID No. 0101023931 (Del. Super. Ct.
Jan. 10, 2006) (D.I. 116).
3
   Habitual Criminal Petition, State v. Jerome B. Reed, ID No. 0101023931 (Del. Super. Ct.
Nov. 9, 2001) (D.I. 56).
State v. Jerome B. Reed
I.D. No. 0101023931
March 9, 2022
Page 2 of 3


The Court granted the State motion.4 As a consequence,5 the first 46 years of your
51-year imprisonment term were required to be imposed under then-extant
11 Del. C. § 4214(a).6 The effective date of your sentence is November 30, 2001.7

       Under § 4214(f), a habitual criminal serving a sentence under the pre-2016
Habitual Criminal Act is eligible for sentencing relief only “after the person has
served a sentence of incarceration equal to any applicable mandatory sentence
otherwise required by th[e current provisions of the Habitual Criminal Act] or the
statutes describing said offense or offenses, whichever is greater.”8 And under the
current provision of the Habitual Criminal Act applicable to you—§ 4214(c)—the
resulting habitual criminal portion of your sentence would be exactly the same: a
minimum mandatory term of 46 years of unsuspended imprisonment.9

4
    D.I. 33.
5
    See Hawkins v. State, 2002 WL 384436, *2 (Del. Mar. 6, 2002) (State may seek habitual
offender status for each triggering felony count; where the State does, the Court is limited to
abiding by the resulting sentencing range sought by the State).
6
    DEL. CODE ANN. tit. 11, § 4214(a) (2000) (providing for a minimum mandatory sentence
equal to the statutory maximum for each violent Title 11 triggering felony); id. at      §§ 832,
4201(c) and 4205(b)(2) (maximum sentence for first-degree robbery, a violent class B felony,
was 20 years at Level V at the time of this your crimes); id. at §§ 783, 4201(c) and 4205(b)(3)
(maximum sentence for the violent class C felony of second-degree kidnapping was, at the
time of your crimes, ten years at Level V); id. at §§ 825, 4201(c) and 4205(b)(4) (maximum
sentence for the violent class D felony of second-degree burglary was, at the time of your
crimes, eight years at Level V); and, id. at § 3901(d) (providing at the time of your crimes that
no sentence of confinement for any crime could be made to run concurrently with any other
sentence of confinement imposed).
7
    Corrected Sentencing Order, at 1.
8
    DEL. CODE ANN. tit. 11, § 4214(f) (2021).
9
    See DEL. CODE ANN. tit. 11, § 4214(c) (2021) (habitual criminal sentenced for a triggering
fourth felony, when that felony is a Title 11 violent felony and at least one of his priors was a
Title 11 violent felony, must receive the statutory maximum for that triggering Title 11 violent
felony); see also Hawkins, supra. (this Court must apply one’s habitual status to each triggering
conviction upon which the State moves in its petition); see also Fountain v. State, 139 A.3d
837, 842-43 (Del. 2016) (changes to § 3901(d) that might now allow some concurrent
sentencing for multiple convictions arising out of same criminal conduct do not
apply retroactively to inmates convicted and sentenced before 2014 Amended Sentencing
State v. Jerome B. Reed
I.D. No. 0101023931
March 9, 2022
Page 3 of 3


      As such, you are not eligible for relief under new 11 Del. C. § 4214(f) because
you do not meet the statute’s time-served eligibility requirement.10

       Therefore, your request to proceed pro se and for a certificate of eligibility
under Del. Super. Ct. Spec. R. 2017-1(c) is DENIED, with prejudice. You are
manifestly ineligible for relief under 11 Del. C. § 4214(f) and the Court need not
grant pro se status to pursue a futile application for relief.11

       IT IS SO ORDERED.



                                                    Paul R. Wallace, Judge


cc:    Criminal Prothonotary – Sussex County
       Honorable Mark C. Conner
       David Hume, IV, Chief Prosecutor, Sussex County




Act’s effective date—July 9, 2014); State v. Thomas, 220 A.3d 257, 264 (Del. Super. Ct. 2019)
(same for changes to § 3901(d) introduced by the 2019 Amended Sentencing Act).
10
    See DEL. CODE ANN. tit. 11, § 4214(f) (2021) (inmate must serve a sentence equal to the
current mandatory under the amended Habitual Criminal Act to be eligible for relief); see also
State v. Harris, 2022 WL 472518, at *1 (Del. Super. Ct. Feb. 14, 2022) (inmate must meet
both the type-of-sentence and the time-served requirement to be eligible for review under
11 Del. C. § 4214(f)); id. at *4 (explaining analysis under the time-served requirement).
11
   See, e.g., Clark v. State, 2018 WL 1956298 (Del. Apr. 24, 2018) (this Court does not err in
denying appointment of counsel or permission to proceed pro se under § 4214(f) and this
Court’s rules when an inmate doesn’t meet the statute’s eligibility requirements).